Citation Nr: 0532773	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for allergic rhinitis (claimed 
as allergies) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
November 1973.

By a June 2001 decision, the RO denied the veteran's original 
claim of service connection for allergic rhinitis (claimed as 
allergies).  The veteran was notified of the denial of the 
claim later that month, but did not appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision, 
that inter alia, declined to reopen the claim for service 
connection for allergic rhinitis (claimed as allergies) on 
the basis that new and material evidence had not been 
presented.  The veteran filed a notice of disagreement (NOD) 
in May 2003, and the RO issued a statement of the case (SOC) 
in January 2004.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2004.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a June 2001 decision, the RO denied the veteran's 
claim for service connection for allergic rhinitis (claimed 
as allergies). Although notified of that decision that same 
month, the veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
June 2001 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's June 2001 denial of service connection for 
allergic rhinitis is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  As evidence received since the RO's June 2001 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for allergic rhinitis 
(claimed as allergies) are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004). The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, new and material evidence 
to reopen the veteran's claim has not been received, it does 
not appear that the duty to assist provisions of the Act are 
applicable in the instant appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished. 

Through the March 2004 SOC, and the RO's letter of December 
2002, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond. Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2002 
letter, the RO notified the veteran of the recent enactment 
of the VCAA, and requested that he provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  Also, the RO then requested that the 
veteran submit any additional evidence in his possession.  In 
an October 2003 letter, the RO requested that the veteran 
provide information as to additional treatment records to 
enable it to obtain any outstanding records.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

Also pertinent to the question of notice, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As explained above,  all 
four content of notice requirements have been met in this 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.

As to notice content, the December 2002 letter and the SOC 
advised the veteran what type of evidence was needed to 
establish his claims (and by inference what the veteran 
should submit), what was needed to substantiate the veteran's 
petition to reopen and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the December 2002 
letter notified the veteran of the VCAA duties to notify and 
assist.  In response to that letter, the RO obtained private 
treatment records from identified health care providers and 
the veteran responded with statements that one of his 
treating physicians was deceased and that he was unable to 
obtain those records.  Additionally, the SOC advised the 
veteran of the current provisions of 38 C.F.R. § 3.156, 
relating to "new and material" claims.  Hence, the Board 
finds that the veteran has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the petition to 
reopen.  Although the veteran has argued that the RO failed 
to assist him in obtaining records from a private doctor who 
is deceased, the veteran has acknowledged that he was unable 
these physician's records.  VA has no obligation to seek 
evidence that the veteran acknowledges does not exist.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  Furthermore, 
although, in his March 2004 substantive appeal, the veteran 
assertion that the deceased doctor's records "are 
somewhere," without specific additional information, it 
would be futile for VA to conduct additional development of 
the record.  See Soyini v. Brown, 1 Vet. App. 540, 546 (1991) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
In short, there is no allegation or indication that any 
outstanding, existing records pertinent to the application to 
reopen that need to be obtained.  

Thus, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2005).

Finally, the Board notes that the record also presents no 
basis for developing any additional evidence in connection 
with the claim to reopen.  In this regard, the Board 
additionally notes that under 38 C.F.R. § 3.159, VA will 
provide a medical examination or obtain a medical opinion if 
new and material evidence to reopen a previously denied claim 
has been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2005).  However, as explained below, new 
and material to reopen the veteran's claim has not been 
received; as such, there is no duty to duty to assist the 
veteran by providing a medical examination or obtaining a 
medical opinion.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the petition to reopen the claim for 
service connection for allergic rhinitis (claimed as 
allergies).




II.  Analysis of Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

As indicated above, in a June 2001 decision, the RO denied 
service connection for allergic rhinitis.  Evidence then 
considered consisted of the veteran's service medical records 
(SMRs), to include a pre-induction examination report noting 
that the veteran had had allergic rhinitis since childhood, 
and the report of a November 1973 Medical Evaluation Board 
(MEB) which found the veteran unfit for service due to 
allergic rhinitis that was neither incurred or aggravated in 
service.  In a March 2001 letter, the RO requested medical 
evidence and/or information to support the veteran's 
contentions in connection with his claim for his disability 
benefits; however, as of the date of the rating decision, no 
response from the veteran had been received.  The RO denied 
the claim on the basis that allergic rhinitis existed prior 
to service and there was no evidence showing that his 
condition was aggravated beyond a normal progression during 
or as a result of the veteran's military service.  

The present claim was initiated in November 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, 38 C.F.R. § 3.156(a) has been revised 
to define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the June 2001 RO denial of 
service connection. Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence added to the claims file since the RO's June 2001 
denial consists of private medical records from private 
doctors Beasley and Barrett, dated from June 1998 to 
September 2000, that reflect treatment for back pain, cough, 
and elbow and left testicular pain; the transcript of the 
veteran's August 2005 Board hearing; and various statements 
of the veteran asserting his belief that his pre-existing 
allergies were aggravated in service.

The Board finds that the additionally received medical 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds, 
however, that this evidence is not "material" for purposes of 
reopening the claim for service connection.  None of the 
medical evidence received is pertinent to the central 
question underlying the claim for service connection-i.e., 
whether there is a medical relationship between any current 
allergic rhinitis disability and service.  Hence, the medical 
evidence is not material for purposes of reopening the claim.

The veteran's hearing testimony and statements also provide 
no basis to reopen the claim.  Even if the veteran's current 
contention-that his job and the environment where he was 
stationed aggravated his pre-existing allergic rhinitis 
(claimed as allergies)-is considered new, the Board points 
out that the record includes no medical evidence or opinion 
to support such an assertion.  In this regard, the Board 
emphasizes that, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for allergy 
disorder have not been met, and the RO's June 2001 denial of 
service connection remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



ORDER

As new and material evidence to reopen the claim for service 
connection for allergic rhinitis, has not been received, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


